Citation Nr: 0805610	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-08 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from August 1979 to October 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the 
veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

The appellant alleges that he has incurred PTSD as a result 
of learning of the deaths of Captain L. D. H. as a result of 
his parachute being sabotaged; and of the death of Sp4 D. F. 
who also died during a parachute jump.  He was fearful of his 
parachute also being sabotaged and him also being killed. 
While it was reported that Sp 4 F. fainted during the jump, 
the veteran believes her parachute was also sabotaged.  The 
veteran acknowledges that he did not know Captain H. nor did 
he witness either soldier's death.

The veteran's service medical records are silent as to any 
complains or treatment for a psychiatric disorder.  The 
separation examination in September 1983 was normal.

John C. Lindgren, M.D., he noted that he examined the veteran 
in March 2004.  He diagnosed the veteran with PTSD; major 
depression, recurrent, severe; alcohol abuse; and, a past 
history of polysubstance abuse.  Dr. Lindgren noted that 
during service the veteran was required to parachute jump 
every month or two.  He found these jumps to be very 
stressful. There were several mishaps or jump accidents 
suggesting that someone was sabotaging the parachutes. The 
veteran was fearful for his life every time he jumped. It was 
also noted that he was seeking treatment from VA for both 
psychiatric symptoms and continued substance abuse.

In this case, the appellant did not engage in combat, nor has 
he so alleged.  Rather, he contends that two soldiers died as 
a result of two separate parachuting incidents while he was 
on active duty and that he now has PTSD as a direct result.  

The veteran submitted a newspaper article referring to a 
murder trial involving two soldiers in the death of Captain 
H. It was alleged that they had cut static lines on three 
parachutes including the captain's.  In a June 2004 stressor 
statement the veteran reported that another soldier Sp4 F. 
also died towards the end of 1980 in another parachute jump.  
He stated that he had known her.  In a subsequent May 2005 
statement he reported that her first name was Daphne. 
Although he knew her he did not know her unit and they were 
not close friends.  He noted that, "her name sticks out in 
my mind because she was the first woman at Fort Bragg killed 
from jumping out of an airplane."

The veteran was asked for more specific information about Sp4 
Fulton's death but could not provide it.  By letter dated in 
November 2006 the RO determined that the information required 
to verify the stressful event was insufficient to send to 
U.S. Army Services Center for Unit Records Research (CURR).  
In particular the stressor was not verifiable because the 
veteran did not provide the unit that Sp4 Fulton was assigned 
to nor could he provide a 2 month time frame for her death.

The Board performed an informal information search on the 
internet.  A New York Times archived news report published 
October 31, 1981 noted that:

A soldier was killed in a practice 
parachute jump Tuesday night.  Specialist 
4 D. F., 23 years old, a member of the 
82nd Airborne Division, was making her 1, 
Fort Bragg .....


The Board observes that the veteran has been diagnosed with 
PTSD based on a reported history provided by the veteran.  
Dr. Lindgren did not indicate that he had previously treated 
the veteran nor has he provided any treatment records.  He 
notes that the veteran, "plans to better acquaint himself 
with the Durham VA Medical Center.... He hopes to obtain care 
for both psychiatric symptoms and continued substance 
abuse."   

While Dr. Lindgren indicated that the veteran was seeking 
treatment at the Durham VA medical facilities.  No VA 
treatment records are currently contained in the claims file.  
As it appears that there may possibly be outstanding VA 
treatment reports, the RO should attempt to obtain any VA 
treatment records and associate them with the claims file.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); see also 
VAOPGCPREC 12-95.

The Board recognizes that other than Dr. Lindgren's letter, 
there are no treatment records for any psychiatric disorders 
of file.  The RO did attempt to obtain treatment records from 
the veteran but none were received.  As this case is being 
remanded, the RO should attempt to obtain any outstanding 
treatment records for psychiatric treatment subsequent to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
treatment records for psychiatric 
disabilities from the Durham VA Medical 
Center from March 2004 through the 
present. Further, the RO should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA or private, who may possess 
additional pertinent records for 
psychiatric disabilities dating since 
October 1983.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the appellant.  If the RO 
is unsuccessful in obtaining any 
identified medical records it must notify 
the veteran and his representative and 
ask them to provide a copy of the 
outstanding medical records.  If any 
identified Federal records are not 
secured, the RO must prepare a written 
memorandum explaining what efforts have 
been undertaken to secure the records in 
question, and why further efforts would 
be futile.

2.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to undergo a VA psychiatric 
examination to obtain a medical opinion 
concerning the nature, etiology, and 
probable time of onset of his current 
psychiatric pathology. All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. Send the claim 
folder, medical records, and 
aforementioned accident reports to the 
examiner, to facilitate making these 
important determinations. The examiner 
should review the records and respond to 
the following:

a.  The VA examiner should indicate 
whether it is at least as likely as not 
that any psychiatric disorder currently 
present, to include PTSD, is 
etiologically related to the veteran's 
military service. Should PTSD be 
diagnosed, the specific stressor(s) 
supporting this diagnosis should be 
discussed.

b.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  The rationale for all 
opinions expressed should be discussed. 
The examination report must confirm that 
the claims folder was reviewed. 

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development, updated notice of what 
evidence has been received and not 
received by VA, or notice as to who has 
the duty to secure evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159.

4.  Thereafter, the RO must readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


